***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         JOSEPH GARTRELL ET AL. v. CITY OF
                 HARTFORD ET AL.
                    (AC 39687)
                       Alvord, Keller and Bright, Js.

                                  Syllabus

The plaintiffs sought to recover damages from the defendant city of Hartford
   for alleged violations of the state building code in connection with a
   residential building owned by the plaintiffs that had sustained substantial
   damage following a fire. After the fire, it was determined, under the
   state building code, that imminent danger to the public existed that
   required immediate action, and the city, after providing notice to the
   plaintiffs, retained a company to demolish the building. The trial court
   granted the city’s motion for a directed verdict, in which the city claimed
   that the plaintiffs had not carried their burden of proof with respect to
   showing that the city did not act under an emergency when it ordered
   the plaintiffs’ building to be demolished. The court initially had reserved
   decision on the motion and, subsequently, after discussion with counsel,
   provided the jury with a single interrogatory asking whether it found
   that the city and its officials could believe that an imminent danger or
   emergency existed that allowed it to demolish the plaintiffs’ building.
   After the jury answered the interrogatory in the affirmative, the trial
   court granted the city’s motion for a directed verdict and rendered
   judgment in favor of the city, from which the plaintiffs appealed to this
   court. On appeal, they claimed that in order to permit the trial court to
   properly render a directed verdict on the basis of the jury interrogatory,
   the interrogatory would have been required to ask the jury to find
   whether the city had proved that it actually did believe that an imminent
   danger or emergency existed, and not whether it was a belief that could
   have been held by the city. Held that the plaintiffs’ unpreserved claim
   that the trial court erred in directing the verdict in favor of the city on
   the basis of the jury’s answer to a single interrogatory was not review-
   able, the plaintiffs having failed to raise the issue to the court on the
   record, either before or after the jury was charged, or as a basis for
   denying the city’s motion for a directed verdict; the trial court had met
   with counsel in chambers, prior to its instructions to the jury, and
   explained the procedure it planned to follow, the court did, in fact,
   follow the procedure discussed when the trial resumed, and although
   the plaintiffs’ counsel had ample opportunity to object to the court’s
   procedure, the plaintiffs’ counsel acquiesced in that procedure by, inter
   alia, failing to object even though the court read the interrogatory to
   the jury during its charge and subsequently invited exceptions from
   the parties.
           Argued January 25—officially released June 12, 2018

                            Procedural History

   Action to recover damages for, inter alia, violations
of the state building code with respect to certain real
property, and for other relief, brought to the Superior
Court in the judicial district of Hartford, where the
action was withdrawn as to the defendant Environmen-
tal Services, Inc.; thereafter, the matter was tried to the
jury before Berger, J.; subsequently, the court granted
the named defendant’s motion for a directed verdict
and rendered judgment for the named defendant, from
which the plaintiffs appealed to this court. Affirmed.
   John R. Williams, for the appellants (plaintiffs).
  Demar G. Osbourne, assistant corporation counsel,
for the appellee (named defendant).
                          Opinion

  ALVORD, J. The plaintiffs, Joseph Gartrell, 481
Albany Avenue, and Wonder Package, LLC, appeal from
the judgment of the trial court granting the motion
for a directed verdict in favor of the defendant city of
Hartford (city).1 The plaintiffs claim that the trial court
erred in directing a verdict for the city on the basis of
the jury’s answer to a single interrogatory. We affirm
the judgment of the trial court.
  The following facts and procedural history are rele-
vant to this appeal. The plaintiffs owned a mixed-use
commercial and residential building located at 481
Albany Avenue in Hartford (building). The first floor
of the building was occupied by a liquor store, which
was owned by Gartrell, and a delicatessen, and the
second and third floors consisted of two units each of
residential apartments.
   On Saturday, February 12, 2011, at 6:15 a.m., a nonres-
ident who was present in the building started a fire on
the third floor, using gasoline as an accelerant. The
Hartford Fire Department (department) responded, and
Gregory Simon, an officer with the department, author-
ized firefighters to enter the building. Firefighters had
been alerted that a person was unaccounted for and
that he was suspected to be in the third floor ‘‘left-hand
apartment.’’2 Firefighters attempted to reach the third
floor but were forced back by ‘‘heavy fire’’ they encoun-
tered in the stairwell leading to the third floor. The fire
engulfed structural members supporting the roof, which
caused Simon concern that the roof was compromised.
Simon also was aware that the building had heavy snow
on the roof, which, combined with ‘‘the deteriorating
roof members,’’ caused ‘‘concern for imminent col-
lapse.’’ The third floor of the building became ‘‘fully
involved,’’ and the fire also started to envelop the sec-
ond floor. One side of the building began to bow out-
ward. As a result of the heavy fire, the department’s
safety officer, after consulting with the chief, ordered
Simon’s team to withdraw from the building, and a
second team extinguished the fire from another loca-
tion. Michael Fuschi, the Hartford building official,
inspected the building on the day of the fire and deter-
mined that the roof rafters could ‘‘no longer support
the original load by design.’’ Temporary shoring was
installed in order to permit officials to conduct their
investigation.
  Gartrell’s commercial tenant called him on the morn-
ing of the fire and told him that the building was burning.
Gartrell lived in Bloomfield and was ill at the time. He
was not able to drive and did not go to the building
until two days after he learned of the fire.
  Also on the day of the fire, the city issued to Gartrell
a notice of violation stating that the building had been
deemed unsafe due to fire. The notice stated that the
city’s inspector would hire a contractor to board up the
building, and a bill would follow. It directed Gartrell
to ‘‘make building safe or demolish building.’’ Gartrell
received and counter-signed the notice on February 14,
2011, the same day that Gartrell first went to the building
after the fire. Gartrell had gone to the building to meet
with a representative from his insurance company. The
police initially did not permit Gartrell to enter the build-
ing but he later entered the building and looked up the
stairs. While Gartrell was at the building, a representa-
tive of the city told him that they would board up the
building. At some point after the fire and before the
demolition, Gartrell spoke with a carpenter named Ben-
jamin Brown about fixing the building, but Gartrell
needed time for his insurance company to estimate
the job, and neither Brown nor Gartrell had made any
preparations or requested any permits to repair the
building.
   On the basis of his investigation, Fuschi had con-
cluded by February 18, 2011, that under § 116.4 of the
State Building Code,3 imminent danger requiring imme-
diate action existed, and he ordered the building to be
demolished. On February 18, 2011, the city issued a
second notice, signed by Fuschi, which stated: ‘‘[B]uild-
ing to be demolished. Building poses imminent danger
to public.’’ Gartrell did not receive or counter-sign the
second notice. The city retained Environmental Ser-
vices, Inc., to demolish the building. Demolition began
on February 19, 2011, and was completed on March
3, 2011.
   The plaintiffs commenced the present action in Feb-
ruary, 2013. In their operative complaint, the plaintiffs
alleged in two counts against the city that, inter alia,
the city violated §§ 115.3 and 116 of the State Building
Code and General Statutes §§ 49-73b and 49-34, in that
it failed to provide the plaintiffs with notice describing
the conditions deemed unsafe, failed to specify the
required repairs, and failed to provide adequate notice
that the building would be demolished within a stipu-
lated time. The plaintiffs further alleged that the city
deprived them of due process of law by preventing them
from accessing the building and retrieving its contents.4
   At trial, the plaintiffs presented the testimony of Gar-
trell and Debra Nails, a tenant of the building. After the
plaintiffs rested, the city moved for a directed verdict,
arguing that the plaintiffs had not ‘‘carried the burden
of proof with respect to showing that the city did not
act under an emergency,’’ and that the plaintiffs ‘‘offered
no evidence whatsoever as to whether the plaintiff[s]
[were] going to expeditiously render the premises safe.’’
The plaintiffs’ counsel objected, arguing that there were
‘‘substantial issues of negligence’’ and that the city offi-
cials needed to testify as to the issue of whether the
city was justified in making the decision to demolish
the building so quickly.5 The court reserved decision
on the motion. The city then presented the testimony
of Simon and Fuschi, and the plaintiffs recalled Gartrell
in rebuttal. After the close of evidence, the city renewed
its motion for a directed verdict, arguing that the plain-
tiffs had presented no evidence to challenge the city’s
evidence of an emergency. The plaintiffs’ counsel
objected, arguing that there was sufficient evidence, in
the form of Gartrell’s testimony that the building was
not badly damaged, to present the issue to the jury.
The court again reserved decision, and then stated: ‘‘All
right. I’m going to follow the procedure that I discussed
with you folks. Which means we will ask—provide the
jury with this one interrogatory. And so we will have
closing arguments and then charges on this issue.’’ The
city’s counsel inquired of the court whether the jury
would see the interrogatory before or after closing argu-
ments, and the following exchange occurred:
   ‘‘The Court: They will go in with an instruction
from me.
  ‘‘[The City ’s Counsel]: Before or—
   ‘‘The Court: You’re allowed to say to them—you’re
allowed to argue that to them. . . . And I will help you
out—both out by telling the jury that I am going to ask
this question of them first. And then you’ll be able to
start your very short, abbreviated closing argument on
this issue. And then back to [the city’s counsel], and
then back to [the plaintiffs’ counsel], just as if we were
doing a regular closing argument. I will give them a short
charge on this. And give them that instruction. Okay?
  ‘‘[The City’s Counsel]: And the defendant first? And
plaintiff last? I believe that’s the order, unless I’m
mistaken.
  ‘‘The Court: It’s plaintiff, defendant, plaintiff. Okay?
  ‘‘[The City’s Counsel]: Yes, sir.
  ‘‘The Court: And one issue.
  ‘‘[The City’s Counsel]: Yes, sir.
  ‘‘The Court: And we all understand. It’s what we dis-
cussed earlier. Okay?
  ‘‘[The City’s Counsel]: Yes, sir.’’
   The court then directed the clerk to bring the jury
into the courtroom and addressed the jury as follows:
‘‘All right. So sometimes cases don’t go exactly the way
they do on television. This case has sort of been like
that. There’s been some delays. We’re also going to do
something different on this case. Normally at this point
in time we would have closing arguments, I would
charge you, you would make a decision. We’re not going
to do that. We’re going to do something different. And
that is, we are going to have abbreviated closing argu-
ments and an abbreviated charge. And I’m going to send
in an interrogatory that will ask you to answer one
question. So you will, like any other jury, you will pick
your foreperson. And you will look at the exhibits. You
will have deliberations. And you will sign and answer
the interrogatory, which will require you to answer a
question, yes or no. Okay? And because of certain laws
in the state of Connecticut, I will then make some deci-
sions. It is possible that there will be more work for
you. It is possible that there will not be more work for
you. I can’t tell you that at the moment. But I need for
you to answer questions for me as the fact finders.
Okay. So that’s what we’re going to do. A little bit
different than other cases. But that’s okay. You are
performing the role as the fact finder. Okay. I’m going
to tell you what the question is. They’re going to argue
to you evidence based upon that and how they believe
you should rule. But I’m going to tell you right now, so
there’s going to be no mystery here. Here’s the question:
Do you find that the evidence in this case—I’m sorry,
let me restart. Do you find pursuant to the evidence in
this case that the city and its agents and officials could
believe that an imminent danger or emergency existed,
allowing it to demolish the plaintiffs’ building? That’s
the question. And you’re going to have this in there
with you. So, knowing the question, we’re going to have
closing arguments, and then I’m going to give you some
instructions that I would give to any jury. Unfortunately,
you may say, Judge Berger, I don’t need all of your
instructions to answer this question, but I feel like I
should at least give you most of those instructions. So
that will take a little bit of time. But we’re going to start
with plaintiffs’ counsel on argument of evidence as to
this question.’’ The plaintiffs’ counsel then replied:
‘‘Thank you, Your Honor.’’ The court responded:
‘‘You bet.’’
   The plaintiffs’ counsel then began the plaintiffs’ clos-
ing argument. She addressed the jury by stating: ‘‘As
the judge instructs you, we are going to argue in the
closing arguments about a limited issue of whether you
feel that the city acted under emergency circumstances
and whether those, that emergency imminent danger,
justified the decision to demolish the building.’’ After
closing arguments, the court instructed the jury, in part:
‘‘My task is only to apply the rules of evidence and to
instruct you on the law. It is for you to decide the
question that we will be giving you. Again, it’s your
duty to follow those instructions and to conscientiously
apply the law as I give it to you, so that you can decide
that question.’’6 At the end of its charge, the court stated:
‘‘Okay. So what will happen now? I will go over this
interrogatory again. We call it a question to the jury,
an interrogatory to the jury, and as I’ve indicated, I
need you to answer this question for me: Do you find
pursuant to the evidence in this case that the city and
its agents and officials could believe that an imminent
danger or emergency existed, allowing it to demolish
the plaintiffs’ building? Either yes or no, and the foreper-
son would sign it.’’
   The court inquired of counsel whether they had any
exceptions to its charge, and both counsel responded
that they did not. The jury then retired for deliberations.
After further deliberations the next morning, the jury
answered the interrogatory in the affirmative. After
accepting and recording the jury’s answer, the court
addressed counsel and stated that it would return to
the city’s motion for a directed verdict. The court asked
counsel whether there was ‘‘anything you would like to
say in furtherance of that,’’ to which both the plaintiffs’
counsel and the city’s counsel responded: ‘‘No, Your
Honor.’’ The court then issued the following oral ruling:
‘‘All right. In light of both the decision in Brown v.
Hartford, 160 Conn. App. 677, [127 A.3d 278, cert.
denied, 320 Conn. 911, 128 A.3d 954 (2015)], and in
light of our governmental immunity [statute], [General
Statutes §] 52-557n, the verdict is directed in this case,
which means that the city defendant has won this case.
There is nothing more to deliberate in this case because
of that finding, because, as I say, the Appellate Court’s
recent decision in 2015 and, of course, in light of § 52-
557n, which was the hurdle I had spoken to you all
about before. So with that, I’m going to bring the jury
out, discharge them, and this case is over. Okay? Thank
you.’’7 This appeal followed.
   The plaintiffs’ sole claim on appeal is that the trial
court erred in directing a verdict in favor of the city
‘‘after the jury answered the single interrogatory submit-
ted to it.’’ Specifically, the plaintiffs claim that ‘‘[t]he
court’s direction of a verdict in this case was plainly
erroneous because the jury interrogatory did not permit
such a ruling. Had the jury concluded that the defendant
had proved that the city of Hartford, through its agents,
actually did believe that an imminent danger or emer-
gency existed, the court would have been correct in
directing a verdict.’’ (Emphasis in original.) In other
words, the plaintiffs’ only contention on appeal is that
in order to permit the court to render a directed verdict
in this action on the basis of a jury interrogatory, the
interrogatory would have been required to ask the jury
to find ‘‘whether the defendant had proved that it actu-
ally did believe that an imminent danger or emergency
existed,’’ not ‘‘whether it was a belief that could have
been held.’’8 (Emphasis in original.) We conclude that
the plaintiffs’ claim was not properly preserved for
appellate review, and, accordingly, we decline to
address it.
   ‘‘Our appellate courts, as a general practice, will not
review claims made for the first time on appeal. . . .
[A]n appellate court is under no obligation to consider
a claim that is not distinctly raised at the trial level.
. . . [B]ecause our review is limited to matters in the
record, we [also] will not address issues not decided
by the trial court.’’ (Internal quotation marks omitted.)
Guzman v. Yeroz, 167 Conn. App. 420, 426, 143 A.3d
661, cert. denied, 323 Conn. 923, 150 A.3d 1152 (2016).
‘‘The purpose of our preservation requirements is to
ensure fair notice of a party’s claims to both the trial
court and opposing parties.’’ White v. Mazda Motor of
America, Inc., 313 Conn. 610, 620, 99 A.3d 1079 (2014).
‘‘These requirements are not simply formalities. They
serve to alert the trial court to potential error while
there is still time for the court to act.’’ (Internal quota-
tion marks omitted.) Great Country Bank v. Ogalin,
168 Conn. App. 783, 802, 148 A.3d 218 (2016). ‘‘The
reason for the rule is obvious: to permit a party to raise
a claim on appeal that has not been raised at trial—
after it is too late for the trial court or the opposing
party to address the claim—would encourage trial by
ambuscade, which is unfair to both the trial court and
the opposing party.’’ (Internal quotation marks omit-
ted.) McMahon v. Middletown, 181 Conn. App. 68, 76,
     A.3d        (2018).
   Having thoroughly reviewed the transcripts,9 we con-
clude that the plaintiffs failed to preserve their argu-
ment that the jury interrogatory, as written, did not
permit the court to render a directed verdict because
they failed to raise the issue to the trial court on the
record, either before or after the jury was charged, or
as a basis for denying the city’s motion for a directed
verdict. See Mokonnen v. Pro Park, Inc., 113 Conn. App.
765, 770–71, 968 A.2d 916 (2009) (‘‘[w]e may presume
from the plaintiff’s repeated failure to object to the
interrogatories that he agreed to their content and their
submission to the jury’’). The plaintiffs conceded at oral
argument before this court that the record reveals that
the trial court had met with counsel in chambers and
explained the procedure it planned to follow, and that
the trial court, in fact, did follow the procedure dis-
cussed. The court referenced that conversation on the
record but outside the presence of the jury on Septem-
ber 22, 2016, when it stated: ‘‘I’m going to follow the
procedure that I discussed with you folks. Which means
we will ask—provide the jury with this one interroga-
tory.’’ Neither the parties nor the court described with
any detail the conversation that occurred off the record.
Thus, the record is silent, and this court is left to specu-
late, as to who might have proposed and drafted the
interrogatory and whether any party had expressed dur-
ing that conversation any disagreement either with the
interrogatory or the court’s procedure.
   Over the course of two days, the plaintiffs’ counsel
had ample opportunity to object to the court’s proce-
dure, and, rather than object, the plaintiffs’ counsel
acquiesced in that procedure. First, after the jury
returned to the courtroom on September 22, the court
began its instruction by informing the jury that they
were ‘‘going to do something different on this case’’ and
that the jury would be asked to answer one question.
It then explained that ‘‘because of certain laws in the
state of Connecticut, I will then make some decisions.
It is possible that there will be more work for you. It
is possible that there will not be more work for you.’’
After reading the interrogatory to the jury, the court
told the jury that closing arguments ‘‘as to this question’’
would begin with the plaintiffs’ counsel, who responded
by thanking the court rather than objecting.
   Second, the plaintiffs’ counsel not only referenced
the interrogatory in her closing argument, but also failed
to articulate the question properly herself, stating that
counsel would be arguing the ‘‘limited issue of whether
you feel that the city acted under emergency circum-
stances and whether those, that emergency imminent
danger, justified the decision to demolish the building.’’
(Emphasis added.) Later in her argument, she used
similar language to that now challenged on appeal,
arguing: ‘‘We did not hear enough information that justi-
fied that there was an emergency that would cause
them to bypass all of the due process, all of the statutes,
all of the different—safeguards that are there to protect
someone’s property. There’s no evidence showing that
they could—could have exercised that discretion with-
out the abuse of power. And I would like you to consider
that when you answer that question as to whether it
was imminent, whether the city had authority to justify
the degradation of property.’’ (Emphasis added.)
   Third, after closing arguments, the court further
instructed the jury, referencing the interrogatory
throughout. Upon completion of its instruction, the
court specifically asked whether counsel had any
exceptions to its charge, and the plaintiffs’ counsel
replied: ‘‘No, Your Honor.’’ See West Haven Sound
Development Corp. v. West Haven, 207 Conn. 308, 317,
541 A.2d 858 (1988) (declining to review unpreserved
claim of allegedly erroneous jury interrogatories where
interrogatories were read to jury during court’s charge,
trial court invited exceptions, and ‘‘[a]gain, the plaintiff
allowed an opportunity for preserving this alleged claim
of error to pass’’); Mokonnen v. Pro Park, Inc., supra,
113 Conn. App. 770 (holding that claim that jury inter-
rogatories were erroneous was not preserved for
appeal, in part, where despite trial court reading inter-
rogatories to jury during its charge and inviting excep-
tions from parties, neither party took exception).10
Finally, the next morning, after the jury had answered
the interrogatory in the affirmative and the court had
indicated its intention to return to the city’s motion for
a directed verdict, the court asked counsel whether
there was ‘‘anything you would like to say in furtherance
of that,’’ to which both the plaintiffs’ counsel and the
city’s counsel responded: ‘‘No, Your Honor.’’
  Because the plaintiffs concededly were aware of the
procedure the court planned to, and did, follow, and
the record reveals that the plaintiffs made no claim
before the trial court that the jury’s answer to the inter-
rogatory, as written, did not permit the court to render
a directed verdict, we conclude that the plaintiffs failed
to preserve their claim for our review.11
   For these reasons, we decline to review the plain-
tiffs’ claim.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiffs also named Environmental Services, Inc., as a defendant
in this action, but the complaint was withdrawn as to it prior to trial.
Therefore, only the city is involved in this appeal.
   2
     One resident died in the building.
   3
     Section 116.4 of the State Building Code provides: ‘‘Emergency work.
When imminent danger or an unsafe condition requiring immediate action
exists and the owner of the building or structure cannot be located, or
refuses or is unable to expeditiously render the premises safe, the building
official shall order the employment of the necessary labor and materials to
perform the required work as expeditiously as possible. Such work shall
include that required, in the building official’s sole opinion, to make the
premises temporarily safe, up to and including demolition.’’
   4
     In their second count, the plaintiffs alleged, inter alia, that the city
demolished the building before conducting an investigation in accordance
with General Statutes § 29-311. During oral argument before this court, the
plaintiffs’ counsel clarified that the plaintiffs appeal solely from the directed
verdict as to the first count of their complaint.
   5
     The following colloquy occurred:
   ‘‘[The Plaintiffs’ Counsel]: I would ask that that decision for directed
verdict would be reserved, if anything, until the end of the trial.
   ‘‘The Court: So you’re saying that I should reserve my decision on this
motion until after—
   ‘‘[The Plaintiffs’ Counsel]: Well, I’m asking for you to deny—
   ‘‘The Court: You would like me to deny right now, I get that. But you’ve
also suggested that I—if I’m thinking about it, I should reserve until after
I have heard the witnesses of the city to determine whether or not the
situation in which Mr. Osbourne [the city’s counsel] is claiming actually
existed.
   ‘‘[The Plaintiffs’ Counsel]: Yes, Your Honor.
   ‘‘The Court: Okay. So how about if the testimony, in fact, shows that?
Are you suggesting that if I were to find that the testimony of the city’s
witness shows that emergen[cy] situation, then I am able to rule on your
motion? Are you agreeing that I can do that?
   ‘‘[The Plaintiffs’ Counsel]: Well, not exactly agreeing, Your Honor.
   ‘‘The Court: You don’t want me to do that, I get that.
   ‘‘[The Plaintiffs’ Counsel]: Well, Your Honor—
   ‘‘The Court: Better to deny it right now. But you also suggested that I
should wait to hear before I rule on it.
   ‘‘[The Plaintiffs’ Counsel]: I believe the jury should wait—should hear—
   ‘‘The Court: I know that, too.
   ‘‘[The Plaintiffs’ Counsel]: —the evidence. Yes.
   ‘‘The Court: But that’s not what I’m asking you. You saying that instead
of ruling right now, one of the things I could do is to defer until after I hear
Mr. Osbourne’s witnesses?
   ‘‘[The Plaintiffs’ Counsel]: Yes, Your Honor, I think that would be fair.
   ‘‘The Court: So one possibility would be I deny it right now. Another
possibility would be I wait and hear his witnesses and then I deny it. But
another possibility would be I hear his witnesses and then I grant it.
   ‘‘[The Plaintiffs’ Counsel]: And what?
   ‘‘The Court: I grant it.
   ‘‘[The Plaintiffs’ Counsel]: Okay.
   ‘‘The Court: So I have those three options and you’re saying I should wait
before I do that, and that’s okay with you?
   ‘‘[The Plaintiffs’ Counsel]: I prefer that—
   ‘‘The Court: I know what you prefer.
   ‘‘[The Plaintiffs’ Counsel]: —at the end of—after the jury’s verdict,
because—I think would be a more appropriate time for counsel to revisit
the motion for a directed verdict.
   ‘‘The Court: Well, one thing for sure, is I’m not going to grant that motion
now. I think there are some pieces to this puzzle that are missing. I’m going
to reserve my options. Okay?
   ‘‘[The Plaintiffs’ Counsel]: Thank you, Your Honor.
   ‘‘[The City’s Counsel]: Thank you, Your Honor.’’
   6
     Later in its charge, the court again referenced the interrogatory: ‘‘Let
me say that I’ve asked you to answer a certain question. You have heard
references by counsel to other matters, issues of ten days’ of notice and
things like that. Those issues, we are not addressing at this time. So you
are to address only the issue. And the issue that is raised in terms of this
interrogatory question, of whether or not an imminent danger or emergency
exists, is actually something that was raised by the defendant and appropri-
ately so. But, in fact, they have the burden of proof to prove that; that is
their burden.’’
   7
     On September 26, 2016, the court issued the following written order: ‘‘In
light of the jury’s answer to the interrogatory that the actions taken by the
city were in response to an emergency, the defendant’s oral motion for a
directed verdict, taken under advisement, is hereby granted for two reasons.
First, [the] plaintiffs’ due process arguments found in the first count must
fail pursuant to that emergency finding under Brown v. Hartford, [supra,
160 Conn. App. 692]; [they were] afforded postdeprivation due process in
this trial. Second, as to the second count, the plaintiff[s] submitted no
evidence that the city was not protected by governmental immunity under
[§] 52-557n (a) (2) (B) and/or [§] 52-557n (b) (7) and (8).’’
   8
     The plaintiffs do not claim in their brief on appeal that a properly drafted
interrogatory would have required language inquiring whether the city’s
belief was reasonable in order to permit the court to render a directed
verdict on the basis of the interrogatory.
   9
     We note that the motion for a directed verdict was made orally.
   10
      Although the plaintiffs frame the issue presented in this appeal as a
claim of error in the court’s direction of a verdict rather than a claim
of instructional error or a claim directly challenging the interrogatory as
erroneous, we nevertheless find persuasive the cases declining to review
unpreserved claims of allegedly erroneous jury interrogatories. See West
Haven Sound Development Corp. v. West Haven, supra, 207 Conn. 317, and
Mokonnen v. Pro Park, Inc., supra, 113 Conn. App. 770. In the present case,
the record is clear that the parties were well aware before the interrogatory
was read to the jury of the procedure the court planned to follow, and the
plaintiffs failed to raise, at that time or any other time, the distinct claim
that the court could not properly direct a verdict on the basis of the jury’s
response to the interrogatory.
   11
      In their brief on appeal, the plaintiffs failed to note that they had not
preserved at trial the claim raised before this court, and they did not request
that the claim be reviewed pursuant to any doctrine in exception to the
preservation rule. The plaintiffs’ brief on appeal does not meet the predicate
for Golding review, as it neither has ‘‘present[ed] a record that is [adequate]
for review’’ nor ‘‘affirmatively [demonstrated] that [the] claim is indeed a
violation of a fundamental constitutional right.’’ (Internal quotation marks
omitted.) State v. Elson, 311 Conn. 726, 755, 91 A.3d 862 (2014). In their
brief, the plaintiffs argued only that the court erred in directing a verdict
because the interrogatory ‘‘did not permit such a ruling.’’ The plaintiffs did
not suggest, let alone demonstrate, that their claim involved a violation of
a constitutional right. We further note that the plaintiffs did not affirmatively
request in their brief relief under the plain error doctrine. ‘‘[I]t is well
established that this court [is not obligated to] apply the plain error doctrine
when it has not been requested affirmatively by a party . . . .’’ (Citations
omitted; internal quotation marks omitted.) Guzman v. Yeroz, supra, 167
Conn. App. 426, quoting Connecticut Light & Power Co. v. Gilmore, 289
Conn. 88, 125 n.26, 956 A.2d 1145 (2008).
   During oral argument, the plaintiffs made one passing reference to ‘‘plain’’
or ‘‘fundamental’’ error. We conclude that relief under the plain error doctrine
would not be appropriate in this case. ‘‘[T]he plain error doctrine . . . is
not . . . a rule of reviewability. It is a rule of reversibility. That is, it is a
doctrine that this court invokes in order to rectify a trial court ruling that,
although either not properly preserved or never raised at all in the trial
court, nonetheless requires reversal of the trial court’s judgment, for reasons
of policy. . . . [T]he plain error doctrine is reserved for truly extraordinary
situations where the existence of the error is so obvious that it affects the
fairness and integrity of and public confidence in the judicial proceedings.’’
(Internal quotation marks omitted.) Guzman v. Yeroz, supra, 167 Conn.
App. 427. After a thorough review of the record and the plaintiffs’ challenges
to the court’s direction of a verdict, we see nothing that would meet ‘‘this
extraordinarily high standard.’’ Id.
   Also for the first time during oral argument before this court, the plaintiffs
suggested that their claim implicated the constitutional right to a jury trial,
and argued that they could only have waived their claim through an affirma-
tive, on-the-record waiver before the trial court. Both this court and our
Supreme Court have recognized that ‘‘it is well settled that arguments cannot
be raised for the first time at oral argument.’’ J.E. Robert Co. v. Signature
Properties, LLC, 309 Conn. 307, 328 n.20, 71 A.3d 492 (2013); Vaccaro v.
Shell Beach Condominium, Inc., 169 Conn. App. 21, 46 n.28, 148 A.3d 1123
(2016), cert. denied, 324 Conn. 917, 154 A.3d 1008 (2017).